Citation Nr: 1439824	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-21 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for residuals of low back pain.



REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to February 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 
 
A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals a February 2014 VA examination and a March 2014 supplemental statement of the case and March 2014 rating decision.  The remaining documents are either not pertinent to the present appeal or duplicative of documents contained within the paper claims file.
 


FINDING OF FACT

The Veteran's current back symptoms have been attributed his nonservice-connected disorders.  His residuals of low back pain are not productive of forward flexion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for service-connected residuals of low back pain have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.27, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5237 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with a notification letter in March 2010 2010 prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The March 2010 notice letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  The March 2010 letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim and explained how disability ratings and effective dates are determined. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any outstanding records that are available and relevant to the claim being decided herein.  Moreover, the record includes various written statements provided by the Veteran and his representative. 

In addition, the Veteran was afforded VA examinations in April 2010, February 2013, and February 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination and fully address the rating criteria that are relevant to rating the disability in this case.

In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since he was last examined. 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination as to the Veteran's service-connected disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

When it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit of the doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities. Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Veteran is currently assigned a 20 percent evaluation for his service-connected residuals of low back pain pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 indicates that a lumbosacral strain should be evaluated under the General Rating Formula for Diseases and Injuries to the Spine.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation. See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. Id., Note (2).


Factual background

The Veteran is currently service-connected for residuals of low back pain.  He has also filed multiple claims for service connection for lumbar disc herniation and degenerative disc disease, which have been denied by the RO and Board.  Most recently, the Board denied the claim for service connection for lumbar disc herniation and degenerative disease in a June 2004 decision.  In particular, the Board determined that the disability was related to post-service injuries.  As such, service connection has only been established for residuals of low back pain and not for any other back disorder.

As previously noted, the Veteran served on active duty from June 1976 to February 1980.  

Historically, in a March 1980 rating decision, the RO granted service connection for residuals of low back pain and assigned a noncompensable evaluation effective from February 8, 1980.  In March 1997, the RO increased the evaluation to 10 percent effective from November 14, 1996.



Post-service medical records dated in December 1995 noted that the Veteran apparently sustained a lumbosacral strain. 

A July 1998 report showed that the Veteran sustained a significant injury to his low back in 1994 and that he sustained another injury in October 1996, from which he ultimately required a lumbar laminectomy.  Dr. W.M. (initials used to protect privacy) concluded that 25 percent of the Veteran's current disability should be apportioned to his industrial injury of 1994.  Dr. W.M. noted that "the injury" to the Veteran's low back was a direct result of his industrial injury in October 1996 and that "his original objective findings were consistent with his mechanism of injury." 

A February 2000 report from Dr. W.M. noted that the Veteran complained of a marked increase in pain in his low back, pain in his legs, and numbness in his left foot and toes.  The physical examination revealed limitation of lumbar spine motion with pain at the extremes of motion, a well-healed posterior incision, bilateral paraspinal spasm, tenderness, and positive straight leg raise on the left.  Dr. W.M. provided a diagnosis of status post lumbar laminectomy.  He noted that the Veteran's complaints were a direct flare-up of the Veteran's October 1996 industrial injury and that currently "his objective findings [were] consistent with his mechanism of injury." 

An October 2000 report from Dr. W.M. noted that the Veteran complained of a marked flare-up in low back pain with pain down his right leg.  The physical examination revealed limitation of lumbar spine motion with pain at the extremes of motion, right-sided paraspinal spasm, tenderness, and positive straight leg raise on the right.  Dr. W.M. provided a diagnosis of status post lumbar laminectomy. 

A VA examination was conducted in September 2001 at which time the Veteran reported that he initially developed non-radicular low back pain in service.  He reported industrial injuries that occurred in 1992 and October 1996.  He complained of current symptoms of pain, weakness, easy fatigability, lack of endurance, and stiffness in his back as well as numbness in his legs. The examiner reviewed the claims file and  provided the following diagnoses: status post lumbar disc excision at L4-L5 with decompression of the L4-L5 nerve roots and residual back pain, mild loss of range of motion, and sensory deficit in the L5 nerve root distribution in the left leg, and facet arthropathy, mild at L3-L4 and L4-L5.  The examiner found that the only symptomatology that the Veteran had that was connected to his service-connected disability was low back pain that increased with heavy lifting, repetitive standing, and walking prior to his industrial injuries of 1992 and 1996.  The examiner also opined that the Veteran's present complaints of pain in his back were more likely due to his subsequent industrial injuries rather than to the in-service low back disorder.  The examiner noted that the Veteran really had no significant problems until the injury of 1996.  The examiner maintained that the Veteran's present symptoms of numbness, tingling, and radiating pain in his leg and low back were not due to his service-connected disorder, but rather to the industrial injuries. The examiner stated that the limited motion and pain were secondary to the facet arthropathy, which he noted could cause pain at the extremes of motion.  The examiner related that he did not find any evidence of reduced strength in the Veteran's back.  He concluded that the residuals of the Veteran's low back disorder had not caused an increase in the low back disability.  With regard to quantifying the work-related versus in-service degree of the Veteran's low back disability, the examiner maintained that he could not ascertain or quantify the degree of low back disability the Veteran would have in the absence of his work-related back injury, and therefore, he could not provide a professional opinion on the matter. 

A November 2004 VA examination report indicates that the examiner reviewed the claims file and discussed pertinent medical evidence.  The Veteran reported that his pain had progressively worsened since the 2001 examination and that the pain radiated down his right leg.  The examiner provided an assessment of "chronic low back pain-multiple etiologies with prominent radicular component related to work related injuries and prior surgery but other mechanical factors contribute substantially such as facet arthropathy noted on MRI, service related sprain syndrome, and probably others." 

In a November 2009 rating decision, the RO increased the Veteran's rating for his low back disorder to 20 percent, effective August 27, 2008.

The Veteran filed his current claim for an increased evaluation in January 2010.

During an April 2010 VA examination, the Veteran reported that he initially sprained the back from lifting equipment in service in 1977 and then it worsened over the years while working for an airline until he was medically retired on a workman's compensation claim for the lower back injury.  Range of motion testing revealed flexion limited from 0 to 5 degrees, and extension, left and right lateral rotation, and left and right lateral flexion were limited from 0 to 3 degrees.  The examiner opined that poor range of motion was due to poor effort because of the potential secondary gain from the compensation process.  The examiner diagnosed him with lumbosacral strain with minimal degenerative disc disease at T12-L1 and minimal diffuse bulge at L3-L4 and L1-L2.  

Records from the Work Star Injury Recovery Center dated from 2010 to 2011 described the history of the Veteran's disorder as "chronic radicular right-sided low back pain since 10/30/96 when he hurt his back loading a bag into the airplane when it fell off the conveyor belt and he tried to catch it."

In an August 2012 statement, Dr. W.M. opined that the Veteran's "initial back injury occurred while being in the military with repetitive activities.  [The Veteran] reinjured his back; therefore it is more likely than not that his present back condition is related to this injury which occurred on active duty."

Another VA examination was conducted in February 2013 during which it was noted that the Veteran underwent a laminectomy in 1997, has been receiving epidural injections since 1997, and is incapacitated because of his back approximately two times per week.  He also reported laying down 50 percent of the time in the past 12 months and having lower extremity burning and numbness.  On examination, the Veteran had forward flexion to 15 degrees, extension to 5 degrees, right lateral flexion to 3 degrees, left lateral flexion to 5 degrees, and right and left lateral rotation to 10 degrees.  The examiner also indicated that the Veteran had intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks in the past 12 months.

An additional VA medical opinion was obtained in February 2014.  The examiner noted that the Veteran was granted service connection for residuals of low back pain in a March 1980 rating decision based on a VA examination that was unremarkable, except for claimed tenderness over entire lumbosacral region to palpation, and normal x-rays. Except for the claimed tenderness, the examiner remarked that the examination was consistent with a resolved condition. 

The February 2014 VA examiner also observed that the Veteran for an airline for many years and injured his back at work.  In particular, he noted that the Veteran sustained a lumbosacral strain in October 1996 and filed a claim for increased evaluation approximately 15 days later.  He believed that this timeline clearly establishes no continuity since service.  He noted that the history of back pain and injury from civilian work and not military service appears throughout the Veteran's medical records, including workman's compensation examination reports from the State of California and Work Star. He further observed that the Veteran was medically retired from the airline for low back pain. Therefore, the examiner stated that the Veteran's diagnosis of mechanical low back pain rendered during a December 1996 VA examination was not a progression of the Veteran's service-connected back disability, but rather was the result of his work at the airline.  

The February 2014 VA examiner concluded that the Veteran's lumbar strain with degenerative disc disease at T12-L1, minimal diffuse HNP at L4-L5, and very small diffuse HNP at L3-L4 and L1-L2, which was diagnosed on most recent VA examination in February 2013, is clearly and unmistakably not a progression of the Veteran's service-connected back disability.  Therefore, he state that none of the Veteran's back disability (0 percent) reported at the February 2013 VA examination was a result of his service-connected back residuals of low back pain.




Analysis

The Board notes that the Veteran's service-connected residuals of low back sprain are currently assigned a 20 percent rating under Diagnostic Code 5237, which contemplates pain, limitation of motion, and functional loss.  The Board acknowledges that the Veteran's current back symptoms do approximate the criteria for a rating in excess of 20 percent; however, the Board finds that those current symptoms cannot be attributed to the Veteran's service-connected disability, but rather to the intervening injury, which is not service-connected.  

Multiple VA examiners have attributed the Veteran's current symptoms to his post-service injuries rather than to his service-connected disability.  The Veteran had filed for service connection for those other disorders, but has been repeatedly denied.  The issue of entitlement to service connection a spine disorder other than residuals of low pain is not currently on appeal.

The February 2014 VA examiner clearly identified the Veteran's symptomatology prior to his industrial accident and noted that the Veteran had no symptoms, except for tenderness after his in-service injury.  It was not until after the Veteran's industrial accidents that his current symptomatology began.  

The Board does acknowledge Dr. W.M.'s August 2012 opinion that the Veteran's initial back injury occurred during service and therefore his current symptoms are related to that injury.  However, Dr. W.M. did not provide did not provide a basis or rationale for that opinion.  Indeed, he did not discuss the Veteran's medical history or address the symptoms both prior to and after his post-service injuries.  Moreover, this opinion directly contradicts Dr. W.M.'s prior February 2000 report that the Veteran's current symptoms were a direct flare-up of his October 1996 injury.

The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another. Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, of course, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions. Flash v. Brown, 8 Vet. App. 332 (1995).

The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).

In this case, and based on the foregoing, the Board attaches greater probative weight to the opinion of the February 2014 VA examiner than to Dr. W.M.'s August 2012 opinion.  The VA examiner had the benefit and review of all pertinent medical records and provided a thorough rationale supported by the record.

For the reasons discussed above, the Veteran is not entitled to an increased rating.  Although he has forward flexion less than 30 degrees, the most probative evidence of record shows that the symptomatology is not attributable to his service-connected disability.  Similarly, the intervertebral disc syndrome and neurological manifestations are also not attributable to the service-connected disability.  In fact, the Veteran told the September 2001 VA examiner that he had non-radicular pain in service and developed numbness in his legs after the post-service injuries.  Accordingly, the Board concludes that the Veteran is not entitled to an evaluation in excess of 20 percent for service-connected residuals of low back sprain. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's residuals of low back pain are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected residuals of low back pain is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the Veteran's pain and functional loss attributable to the service-connected disability are considered in the assignment of the 20 percent disability evaluation.  There are higher ratings available under other diagnostic codes, but the Veteran's service-connected disability is not productive of such manifestations. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected residuals of low back pain under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


ORDER

An Evaluation in excess of 20 percent for residuals of low back pain is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


